Exhibit 10.38

amendment No. 3 to CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of February 23, 2018, by and among Aptevo Therapeutics inc., a Delaware
corporation (“Aptevo Therapeutics”), APTEVO BIOTHERAPEUTICS LLC, a Delaware
limited liability company (“Aptevo BioTherapeutics”), APTEVO RESEARCH AND
DEVELOPMENT LLC, a Delaware limited liability company (“Aptevo R&D”, and Aptevo
R&D together with Aptevo Therapeutics and Aptevo BioTherapeutics, each
individually, a “Borrower” and collectively, the “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, as Agent (in such capacity, together with its
successors and assigns, “Agent”) and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Credit and
Security Agreement, dated as of August 4, 2016 (as amended by that certain
Amendment No. 1 to Credit and Security Agreement, dated as of May 11, 2017, as
amended by that certain Amendment No. 2 to Credit and Security Agreement, dated
as of September 28, 2017, and as further amended, modified, supplemented and
restated prior to the date hereof, the “Original Credit Agreement” and as the
same is amended hereby and as it may be further amended, modified, supplemented
and restated from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers in the amounts and manner set forth in the
Credit Agreement.

 

B.Borrowers have requested, and Agent and Lenders constituting at least the
Required Lenders have agreed, to amend certain provisions of the Original Credit
Agreement to, among other things, permit the Borrowers to maintain a cash
collateral account as security for its reimbursement obligations in respect of
certain letters of credit to be issued for the account of Borrower by Wells
Fargo, all in accordance with the terms and subject to the conditions set forth
herein.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrowers hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended
hereby.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including those capitalized
terms used in the Recitals hereto).

2.Amendments to Original Credit Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 4 below, the Original Credit
Agreement is hereby amended as follows:

(a)The definition of “Excluded Property” in Section 1.1 of the Original Credit
Agreement is hereby amended by adding a new clause (e) immediately following
clause (d) thereof and prior to the words “provided, however” as follows:

 

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

“(e)at all times during the Wells Fargo LC Period, the Wells Fargo LC Cash
Collateral Account, all cash and cash equivalents deposited therein and all
identifiable proceeds thereof,”

 

(b)The definition of “Permitted Debt” in Section 1.1 of the Original Credit
Agreement is hereby amended by restating clause (i) thereof to read as follows:

“(i)Debt of Borrower, incurred during the Wells Fargo LC Period under or
pursuant to the Wells Fargo Standby Letter of Credit Agreement in respect of the
Wells Fargo Letters of Credit, provided that the aggregate amount of such Debt
shall not, at any time, when combined with the Contingent Obligations set forth
in clause (h) of the definition of “Permitted Contingent Obligations”, exceed
$3,500,000.”

 

(c)The definition of “Permitted Contingent Obligations” in Section 1.1 of the
Original Credit Agreement is hereby amended by deleting “and” at the end of
clause (g) thereof, renumbering clause (h) to clause (i), and adding a new
clause (h) as set forth below:

“(h)Contingent Obligations of Borrower, incurred during the Wells Fargo LC
Period under or pursuant to the Wells Fargo Standby Letter of Credit Agreement
in respect of the Wells Fargo Letters of Credit, provided that the aggregate
amount of such Contingent Obligations shall not, at any time, when combined with
the Debt set forth in clause (i) of the definition of “Permitted Debt”, exceed
$3,500,000.”

 

(d)The definition of “Permitted Liens” in Section 1.1 of the Original Credit
Agreement is hereby amended by deleting “and” at the end of clause (l),
renumbering clause (m) to clause (n), and adding a new clause (m) as set forth
below:

“(m)during the Wells Fargo LC Period, Liens on the Wells Fargo LC Cash
Collateral Account and the cash and cash equivalents deposited therein, in an
aggregate amount not to exceed $3,500,000, securing Borrower’s obligations under
the Wells Fargo Standby Letter of Credit Agreement and the Wells Fargo Letters
of Credit;”

 

(e)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

““Third Amendment” means that certain Amendment No. 3 to Credit and Security
Agreement, dated as of February 23, 2018, by and among Borrowers, Agent and the
Required Lenders.”

““Third Amendment Effective Date” means the first date that all of the
conditions in Section 4 of the Third Amendment are satisfied.”

““Wells Fargo LC Cash Collateral Account” means one or more certificates of
deposit of Borrower maintained at Wells Fargo (including without limitation
certificate of deposit number 1139862385) that are segregated from and not
commingled with any other funds of Borrower or its Subsidiaries, the aggregate
balance of which shall not at any time exceed 105% of the face value of the
Wells Fargo Letters of Credit then outstanding, and which shall constitute the
sole security for the obligations of Borrower

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

under the Wells Fargo Standby Letter of Credit Agreement and the Wells Fargo
Letters of Credit.”

““Wells Fargo LC Period” means the period commencing on the Third Amendment
Effective Date and terminating on the date Borrower receives all or
substantially all of its anticipated value added tax refunds from the Italian
government, the Wells Fargo Letters of Credit have expired or been terminated
and the Borrower’s obligations under the Wells Fargo Standby Letter of Credit
Agreement have terminated.”

“Wells Fargo Standby Letter of Credit Agreement” means that certain Standby
Letter of Credit Agreement, dated as of February 23, 2018, pursuant to which
Wells Fargo has agreed to issue letters of credit for the account of Borrower
and Borrower has agreed to reimburse Wells Fargo for amounts drawn under such
letters of credit, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

““Wells Fargo Letters of Credit” means those certain letters of credit issued
during the Wells Fargo LC Period by Wells Fargo for the account of Borrowers
pursuant to the Wells Fargo Standby Letter of Credit Agreement, but solely to
the extent required by the beneficiary thereof in order for Borrowers to receive
value added tax refunds from the Italian government; provided, however, that the
aggregate face value of all such letters of credit may not exceed $3,500,000 at
any time outstanding.”

(f)Section 5.14 of the Original Credit Agreement is hereby amended by deleting
the third sentence thereof (which sentence, for the avoidance of doubt, begins
with the phrase “The provisions of this Section requiring …”) in its entirety
and replacing it with the following sentence:

“The provisions of this Section requiring Deposit Account Control Agreements
shall not apply to (a) the Wells Fargo Cash Collateral Account, (b) the Wells
Fargo LC Cash Collateral Account during the Wells Fargo LC Period, and (c)
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrowers’ employees and
identified to Agent by Borrowers as such (the Deposit Accounts in clauses (a)
through (c), collectively, “Excluded Accounts”); provided, however, that at all
times that any Obligations remain outstanding following the date that is thirty
(30) days following the Closing Date (the “Post-Closing Payroll Account
Period”), Borrower shall maintain one or more separate Deposit Accounts to hold
any and all amounts to be used for payroll, payroll taxes and other employee
wage and benefit payments, and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.”

(g)Section 5.14 of the Original Credit Agreement is hereby also amended by
adding the following sentence as the last sentence of such section:

“Notwithstanding any other provision to the contrary contained herein, upon the
expiration of the Wells Fargo LC Period, Borrowers shall promptly transfer all
funds on deposit in the Wells Fargo LC Cash Collateral Account to a Deposit
Account or Securities Account subject to a Deposit Account Control Agreement or
a Securities Account Control Agreement in favor of Agent.”

3.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that each of the representations and warranties set
forth in the Credit Agreement is true

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Borrower as of the date hereof except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date (without duplication of any materiality qualifier in the text of such
representation or warranty).  Each Borrower confirms and agrees that all
security interests and Liens granted to Agent continue in full force and effect,
and that all Collateral remains free and clear of any Liens, other than
Permitted Liens.  Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the Collateral.
Each Borrower acknowledges and agrees that the Credit Agreement, the other
Financing Documents and this Agreement constitute the legal, valid and binding
obligation of such Borrower, and are enforceable against such Borrower in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  

4.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied (or waived in
writing by the Agent and the Required Lenders), as determined by Agent in its
sole discretion:

(a)Borrowers, Agent and Required Lenders shall have delivered to Agent this
Agreement, executed by an authorized officer of each such Person;

(b)Borrowers shall have delivered to Agent a duly executed copy of the Wells
Fargo Standby Letter of Credit Agreement, in form and substance reasonably
satisfactory to Agent;

(c)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof); and

(d)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents.

5.UCC Financing Statements.  On the Third Amendment Effective Date, Agent hereby
agrees to file, or cause to be filed, the UCC-3 financing statement attached
hereto as Exhibit A with the Delaware Secretary of State, with respect to
certificate of deposit of Borrower maintained at Wells Fargo with number
1139862385. Thereafter, Agent agrees to file, or cause to be filed, at
Borrower’s sole cost and expense, within a commercially reasonable period of
time following request from the Borrower, additional UCC-3 financing statements
in form reasonably satisfactory to the Borrower and Agent deleting from the
Collateral such additional certificates of deposit of Borrower maintained at
Wells Fargo provided that such certificates of deposit constitute a portion of
the Wells Fargo LC Cash Collateral Account.  Upon the termination of the Wells
Fargo LC Period, Borrowers hereby agree that Agent may file, or cause to be
filed, any UCC-1 financing statements that Agent deems reasonably necessary to
add to the Collateral the Wells Fargo LC Cash Collateral Accounts in accordance
with the terms of the Credit Agreement.

6.Release.  In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

acknowledged, Borrower, voluntarily, knowingly, unconditionally and irrevocably,
with specific and express intent, for and on behalf of itself and all of its
respective parents, subsidiaries, affiliates, members, managers, predecessors,
successors, and assigns, and each of their respective current and former
directors, officers, shareholders, agents, and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge each of Agent, Lenders, and each their respective
parents, subsidiaries, affiliates, members, managers, shareholders, directors,
officers and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Released Parties”), of
and from any and all actions, causes of action, suits, debts, disputes, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, whether matured or unmatured, liquidated or
unliquidated, vested or contingent, choate or inchoate, known or unknown that
the Releasing Parties (or any of them) has against the Released Parties or any
of them (whether directly or indirectly), based in whole or in part on facts,
whether or not now known, existing on or before the date hereof (and not, for
the avoidance of doubt, arising at any time hereafter).  Each Borrower
acknowledges that the foregoing release is a material inducement to Agent’s and
each Required Lender’s decision to enter into this Agreement and agree to the
modifications contemplated hereunder, and has been relied upon by Agent and
Required Lenders in connection therewith.

7.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  

9.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.    

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(c)THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(d)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED
IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(e)EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(f)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(h)Entire Agreement.This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(i)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

(j)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]  

 

 

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.  

 

AGENT:

 

MIDCAP FINANCIAL TRUST,

 

 

as Agent

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Michael Levin________________________

 

 

Name: Michael Levin

 

 

Title: Authorized Signatory

 




 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

 

 

 

By:

 

Apollo Investment Management, L.P., as Advisor

 

 

 

 

 

By:

 

ACC Management, LLC, as its General Partner

 

 

 

 

 

By:

 

_/s/Tanner Powell_______________________

 

 

Name: Tanner Powell

 

 

Title: Authorized Signatory

 




 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

FLEXPOINT MCLS SPV LLC

 

 

 

 

 

 

 

 

By:

 

_/s/ Daniel Edelman_____________________

 

 

Name: Daniel Edelman

 

 

Title: Vice President

 

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

ELM 2016-1 TRUST

 

 

 

 

 

 

 

 

By:

 

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By:

 

_/s/ John O’Dea_________________________

 

 

Name: John O’Dea

 

 

Title: Authorized Signatory

 




 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

APTEVO THERAPEUTICS INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Jeff Lamothe________________________

 

 

Name: Jeff Lamothe

 

 

Title: Chief Financial Officer

 

 

 

Aptevo BioTherapeutics LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Jeff Lamothe________________________

 

 

Name: Jeff Lamothe

 

 

Title: Chief Financial Officer

 

 

 

Aptevo Research and Development LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Jeff Lamothe________________________

 

 

Name: Jeff Lamothe

 

 

Title: Chief Financial Officer

 




 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A

 

UCC-3 Financing Statement

 

[See Attached]

 

 

MidCap / Aptevo / Amendment No. 3 to Credit Agreement

 